J-S15023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MAURICE EVERETT                         :
                                         :
                   Appellant             :   No. 1719 EDA 2021

              Appeal from the PCRA Order Entered July 1, 2021
            In the Court of Common Pleas of Philadelphia County
                Criminal Division at CP-51-CR-1100801-1995


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                             FILED JUNE 7, 2022

     Maurice Everett (Appellant) appeals pro se from the order dismissing as

untimely his serial petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     In June 1996, Appellant was convicted of second-degree murder,

robbery (two counts), aggravated assault, conspiracy, and possessing an

instrument of crime. In October 1996, the trial court sentenced Appellant to

life imprisonment on the murder conviction, and imposed lesser concurrent

sentences on the remaining charges.     Appellant filed a direct appeal.   On

August 27, 1997, this Court affirmed his judgment of sentence.             See

Commonwealth v. Everett, 704 A.2d 690 (Pa. Super. 1997) (unpublished

memorandum). Appellant did not petition the Pennsylvania Supreme Court

for allowance of appeal.
J-S15023-22



       Since 1998, Appellant has filed numerous unsuccessful petitions seeking

post-conviction relief.     See Commonwealth Brief at 3 (“Over the next two

decades, [Appellant] filed numerous petitions for collateral relief in state and

federal court, all of which were denied.”). Appellant filed the instant petition

pro se on June 25, 2018, seeking relief based on newly discovered facts

obtained from his co-defendant, Nathan Riley (Riley). On March 17, 2021,

the PCRA court issued notice of intent to dismiss the petition pursuant to

Pa.R.Crim.P. 907. The PCRA court dismissed the petition without a hearing

on July 1, 2021. Appellant timely appealed.1

____________________________________________


1 Appellant’s appeal was docketed August 18, 2021, more than 30 days after
the dismissal order. See Pa.R.A.P. 903 (appeal shall be filed within thirty days
of entry of order). On October 12, 2021, this Court issued a rule to show
cause why the appeal should not be quashed as untimely.                 Appellant
responded, “the COVID-19 pandemic and its chaotic affects are amplified
within the prison system,” and “the substantial rights of the Appellees will not
be affected were this court not to dismiss Appellant’s action.” This Court then
ordered Appellant to provide proof of the mailing date. Appellant responded
that he “placed his timely pro se Notice of Appeal in one of his allotted without
cost pre-paid postage envelopes”; “delivered his timely pro se Notice of Appeal
to prison authorities by depositing said timely pro se Notice of Appeal in the
prison mail collection box located on the unit where Appellant is currently
housed”; and “[o]nce Appellant delivered his timely pro se Notice of Appeal in
the aforementioned prison mail collection box it was forever out of Appellant’s
control and under the care, custody, and control of prison authorities[.]” On
December 15, 2021, the Court referred the timeliness issue to this merits
panel.

We conclude the appeal is timely under the prisoner mailbox rule, because the
notice of appeal is dated July 29, 2021, and Appellant averred he had no
control over the filing after he timely placed it in his unit’s mail collection box.
See Commonwealth v. DiClaudio, 210 A.3d 1070, 1074 (Pa. Super. 2019)
(“the prisoner mailbox rule provides that a pro se prisoner’s document is
deemed filed on the date he delivers it to prison authorities for mailing.”).


                                           -2-
J-S15023-22


      Appellant presents one question for review:

      1. Whether the PCRA court erred in denying [Appellant’s]
         postconviction petition as untimely filed when [Appellant]
         established that his [newly discovered facts] claim was within
         the [plain language of the timeliness exception set forth at] 42
         Pa.C.S.A. Section 9543(a)(2)(vi); 42 Pa.C.S.A. Section
         9545(b)(1)(ii) and Section 9545(b)(2)?

Appellant’s Brief at iii.

      Our review of the PCRA court’s order “is limited to examining whether

the PCRA court’s determination is supported by the evidence of record and

whether it is free of legal error.” Commonwealth v. Sandusky, 203 A.3d

1033, 1043 (Pa. Super. 2019) (citation omitted).

      Like the PCRA court, we first consider the timeliness of Appellant’s

petition. The timeliness of a PCRA petition implicates jurisdiction; no court

has jurisdiction over an untimely petition. Commonwealth v. Williams, 35

A.3d 44, 52 (Pa. Super. 2011).           Any PCRA petition, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1). Judgment is final “at

the conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration   of time        for   seeking review.”   42   Pa.C.S.A. § 9545(b)(3);

Commonwealth v. Pollard, 911 A.2d 1005, 1007 (Pa. Super. 2006). To

meet an exception to the time requirement, a petitioner must plead and prove:

      (i)       the failure to raise the claim previously was the result of
                interference     by   government     officials  with   the
                presentation of the claim in violation of the Constitution

                                          -3-
J-S15023-22


               or laws of this Commonwealth or the Constitution or
               laws of the United States;

      (ii)     the facts upon which the claim is predicated were
               unknown to the petitioner and could not have been
               ascertained by the exercise of due diligence; or

      (iii)    the right asserted is a constitutional right that was
               recognized by the Supreme Court of the United States or
               the Supreme Court of Pennsylvania after the time period
               provided in this section and has been held by that court
               to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).      A petition attempting to invoke an

exception must “be filed within one year of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2).

      Appellant claims he met the exception to the PCRA time-bar by pleading

newly discovered facts obtained from his co-defendant Riley, in the form of an

affidavit from Riley attesting to Riley not being informed of his rights prior to

being interrogated, and being offered favorable treatment from the

prosecution. See Appellant’s Brief at 2-5.

      To obtain relief based on newly discovered facts, Appellant must

establish his proffered evidence “(1) could not have been obtained prior to the

conclusion of the trial by the exercise of reasonable diligence; (2) is not merely

corroborative or cumulative; (3) will not be used solely to impeach the

credibility of a witness; and (4) would likely result in a different verdict if a

new trial were granted.” Commonwealth v. Pagan, 950 A.2d 270, 292 (Pa.

2008) (citation omitted).




                                      -4-
J-S15023-22


        Appellant contends he received “notice of the proffered evidence” on

June 14, 2018, and could not have known of the information sooner because

“the proffered evidence . . . was within the knowledge and control of Nathan

Riley.” Appellant’s Brief at 2. Appellant further claims “the proffered evidence

. . . could not have been discovered through reasonable diligence until June

14, 2018, . . . [because Appellant] has been continuously incarcerated, with

only limited assistance of counsel on unrelated claims since that time[.] Id.

at 3.

        The Commonwealth argues Appellant did not meet the standard for the

newly discovered fact exception, because he failed

        to describe any previous efforts to uncover this information,
        instead asserting without explanation that he was unable to learn
        the substance of Riley’s statement until he received the affidavits.
        Riley was one of [Appellant’s] coconspirators. The two have known
        each other for several decades, and [Appellant] does not offer any
        reason why he could not have reached out to Riley in the many
        years since the trial.

        Additionally, some of the allegedly new information upon which
        [Appellant] now relies was apparently revealed during Riley’s
        sentencing hearing. Although defendant is not presumed to know
        all publicly available information, he surely had reason to review
        his coconspirator’s cases or to reach out to see whether anything
        occurred during their proceedings that might affect his own case.
        See Commonwealth v. Porter, 35 A.3d 4, 21–22 (Pa. 2012)
        (finding lack of diligence where defendant failed to explain why he
        could not have spoken to known witness in 21 years between trial
        and discovery of new fact).

Commonwealth Brief at 7-8 (some citations omitted).

        Upon review, we agree that Appellant failed to demonstrate he exercised

due diligence. We have explained:


                                       -5-
J-S15023-22


      Due diligence demands the petitioner take reasonable steps to
      protect h[is] own interests. This standard, however, entails
      neither perfect vigilance nor punctilious care, but rather it requires
      reasonable efforts by a petitioner, based on the particular
      circumstances, to uncover facts that may support a claim for
      collateral relief. Thus, the due diligence inquiry is fact-sensitive
      and dependent upon the circumstances presented. A petitioner
      must explain why []he could not have learned the new fact
      earlier with the exercise of due diligence. This rule is strictly
      enforced.

Commonwealth v. Shiloh, 170 A.3d 553, 558 (Pa. Super. 2017) (citations

and quotation marks omitted, emphasis added).

      Here, Appellant’s general assertions of Riley’s “knowledge and control”

of the information, and Appellant being incarcerated with “limited assistance

of counsel,” do not excuse Appellant’s failure to explain what reasonable steps

he took, and why he could not have learned about the information earlier. As

the PCRA court explained:

             Even if [Riley’s affidavit] substantiated the alleged facts,
      [Appellant] failed to demonstrate that they were previously
      unascertainable with the exercise of due diligence. According to
      Riley, this information was revealed during his sentencing hearing
      in 1995. [Appellant] failed to establish that he couldn’t have
      attempted to either contact Riley or obtain a copy of his
      sentencing transcript during the intervening decades between his
      trial and his receipt of Riley’s correspondence.

PCRA Court Opinion, 8/18/21, at 1 (record citation omitted).

      For the above reasons, we discern no error in the PCRA court’s dismissal

of Appellant’s untimely PCRA petition.

      Order affirmed.




                                      -6-
J-S15023-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/7/2022




                          -7-